COLLINS, J.
At the close of the proofs in this case, counsel agreed that it might be dismissed as to all of the defendants, except Wait and respondent Steele. This having been done, counsel for the person last named moved that as to him it also be dismissed on the ground that a cause of action had not been shown, and the motion was granted. We are clearly of the opinion that the evidence should have been submitted to the jury. In order for plaintiff to recover against Steele, it was not necessary for him to prove the partnership alleged in the complaint, or any partnership whatsoever. If he established a cause of action against one or more of the defendants, he was entitled to a verdict. G. S. 1894, § 5412; Miles v. Wann, 27 Minn. 56, 6 N. W. 417; Keigher v. Dowlan, 47 Minn. 574, 50 N. W. 823. There was evidence from which the jury might have concluded that Wait and Steele were actually copartners in the hotel business; and there was also evidence from which the jury might have found that Steele was the real proprietor of the hotel, and Wait in his service as a manager, when plaintiff fur*337nished the supplies. In either case plaintiff could recover as against Steele. A statement or synopsis of the testimony on which we base our conclusion seems unnecessary.
Order reversed.